               Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 1 of 12




 1                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                        No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                            DECLARATION OF SETH KRAMER IN
     KYASHNA-TOCHA, ALEXANDER                           SUPPORT OF PLAINTIFFS’ MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                          CONTEMPT
     AND ALEXANDRA CHEN,
12
                             Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                             Defendant.
16

17
              I, Seth Kramer, declare and state as follows:
18
              1.     The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.     I live in the Capitol Hill area of Seattle where I have lived for two and a half
21
     years. Before that, I lived in the Beacon Hill area of Seattle for five years.
22
              3.     I am a graduate student in the School of Social Work and recently completed a
23
     Master’s in Public Health at the University of Washington in Seattle. I do research on the effects
24
     of violence in social protests and the effect on health outcomes. I have received approval from
25
     the Institutional Review Board at the University of Washington to conduct a study of the formal
26

      KRAMER DECL. ISO MOT. FOR                                                   Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –1                                   1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149082693.1                                                                 Fax: 206.359.9000
                  Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 2 of 12




 1   and informal ways that protests are organized to include security for the safety of protesters and
 2   the provision of medical care for injured protesters. It is accepted, as a matter of methodology in
 3   anthropological, sociology, and other disciplines, for data collection to be conducted by
 4   participant observers and key informant interviews. 1
 5            4.       Before Saturday, July 25, 2020, I participated in and observed protests against
 6   police violence in Capitol Hill on numerous occasions. But the police violence I experienced and
 7   observed on July 25, 2020, was the most I have ever seen and experienced in all the protests I
 8   have ever attended. I had never seen or experienced anything like what the SPD did that day.
 9            5.       Beginning at roughly 4 p.m., Seattle Police Department (SPD) began throwing
10   different forms of incendiary devices (grenades with pepper spray, flash-bangs) into the crowd of
11   people indiscriminately. I began on 11th Ave, just north of the intersection, where a smaller
12   group of protesters were facing the police. I remember the chaos of what appeared to be over a
13   hundred police arrive quickly and aggressively begin assaulting protesters. I left the location due
14   to the larger group of protesters being pushed back on Pine towards Broadway. I was concerned
15   for my own safety in a smaller group with such a large police presence and their reputation for
16   violence.
17            6.       When I arrived at Pine and Broadway, police began indiscriminately tossing

18   different forms of incendiary devices at the crowd. The first volley lasted for roughly 5 minutes

19   of consecutive tossing of different types of grenades. To my recollection, everything thrown at
20   the protesters were circular grenades which explode. I do not recall seeing anything thrown at
21
     protesters that was designed to remain intact.
22
              7.       After the first 5-minute round of grenades, the police officers walked back
23
     towards the East Precinct on Pine. Protesters followed from a quarter of a block distance. As the
24

25
              1
               See, e.g., Barbara B. Kawulich, Participant Observation as a Data Collection Method, Forum: Qualitative
26   Social Research, 6:2 (May 2005), https://www.qualitative-research.net/index.php/fqs/article/view/466/996
     (discussing long history of data collection by participant observers).

      KRAMER DECL. ISO MOT. FOR                                                           Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –2                                          1201 Third Avenue, Suite 4900
                                                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     149082693.1                                                                        Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 3 of 12




 1   cops were at the intersection of 11th and Pine, SPD again began to throw incendiary devices into
 2
     the crowd indiscriminately, one after another. Protesters had pulled a dumpster into the street for
 3
     protection against rubber bullets that SPD began firing in their direction and a few protesters
 4
     began throwing plastic water bottles at the police.
 5

 6            8.    For what felt like 10 minutes, SPD sent volley after volley of grenades at the

 7   protesters. I witnessed SPD officers conversing with each other about where they would be

 8   sending each grenade, pointing at individual protesters in the middle of dense crowds. I saw
 9   other times when it felt as if SPD officers threw grenades at random due to the consistent volley
10
     simultaneously thrown at protesters. Rarely were the grenades thrown in front of the crowd of
11
     protesters. SPD threw grenades into densely packed areas that were already well blanketed in gas
12
     or smoke. I could not tell what kind of chemical irritant was being used.
13

14            9.    Due to the massive crowd of individuals (roughly 750), every grenade thrown

15   at protesters exploded near hundreds of people, with shrapnel hitting any protester in the

16   vicinity. I was personally hit more than 10 times in the legs, hand, chest, and head. I also
17
     witnessed journalists hit by the explosions.
18
              10.   Police would then shoot rubber bullets into the crowd.
19
              11.   As police came closer to protesters, they would then fire industrial pepper spray at
20
     protesters. This was sometimes targeted, but more often it appeared to be sprayed
21

22   indiscriminately back and forth across the crowd.

23            12.   For the next 2 hours, as I recall, the pattern continued of SPD marching forward,
24   sending volleys of grenades for 5-10 minutes, retreating, then resuming volleys of grenades 15
25
     minutes later. Protesters antagonized police with words, plastic water bottles, trash, occasional
26

      KRAMER DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –3                                 1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149082693.1                                                               Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 4 of 12




 1   firework, and unexploded grenades that SPD had previously thrown at the protesters (i.e.,
 2
     throwing back to SPD the very devices they had thrown at protesters).
 3
              13.   At roughly 6:30 p.m., the police then began pushing protesters through residential
 4
     neighborhoods. Starting at Pine St. and Broadway, police began chasing protesters on Broadway
 5

 6   towards E. Howell St., then down Boylston Ave., up Pike St., back down Broadway Ave., and

 7   then up Denny Way. Police chased protesters down these streets, with police occasionally

 8   stopping and both sides regrouping, then returning chasing protesters. As this occurred, police
 9   indiscriminately threw grenades into the crowd. As most protesters were running away
10
     from the police, I cannot think of any legitimate reason for using force other than
11
     intentionally trying to scare and harm protesters who were trying, at this point, to get away
12
     from police.
13

14            14.   I was hit roughly 10 times by grenade fragments. Lasting effects include a small

15   laceration on my lower right shin, a large purple bruise on my upper thigh, a burn and swelling

16   on my left-hand knuckles, and consistent ringing and pain in my right hand ear. The ear pain is
17
     the result of a number of grenades exploding within an arm’s reach from my ear.
18
              15.   On Sunday, July 26, I awoke with pain in both legs, left hand, and right ear. I
19
     received an informal phone consult from a friend (licensed MD, general practitioner) who
20
     advised me to seek medical attention. I saw Dr. Yvette May Mabasa at UW Neighborhood Clinic
21

22   Ravenna Urgent Care on July 26 at roughly 3:30 p.m. Dr. Mabasa documented my bruising, first

23   degree burns on my hand, and referred me to see an audiologist at Harborview Clinic. I was
24   prescribed silver sulfadiazine topical cream for the 1st degree burn on my left hand.
25
              16.   The Harborview Clinic was not open for scheduling on Sunday, July 26. I was
26
     able to get an appointment for Wednesday, July 29, with Dr. Holly Bridges. Dr. Bridges
      KRAMER DECL. ISO MOT. FOR                                                Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –4                                1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     149082693.1                                                              Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 5 of 12




 1   administered a comprehensive hearing test, concluding a “moderate sensorineural hearing loss
 2
     notch centered at 4kHz in the right ear” and “mild sensorineural hearing loss threshold at .5 and
 3
     4kHtz in the left ear.” I was told that there was a “sudden change in hearing following noise
 4
     exposure, and slight asymmetry between ears R>L.” I was told that I needed a follow up
 5

 6   assessment and care.

 7            17.    On July 31, I saw Dr. Gavriel Kohlberg (Otolaryngology). Dr. Kohlberg

 8   prescribed prednisone (60m daily x 7 days) and pepcid (for acid reflux resulting from
 9   prednisone) in the hope of repairing some range of hearing. Dr. Kohlberg informed me that there
10
     is some evidence that prednisone can repair acute hearing loss, but it is not a certainty. I began
11
     medications on Saturday, August 1.
12
              18.    As of Saturday, August 1, the pain in my right ear has continued. I am unable to
13

14   sit in a room without some form of sound (fan, music) due to tinnitus and pain in my right ear. It

15   has made schoolwork (I am currently taking an intensive Arabic language course through the

16   University of Washington) incredible difficult and has deeply impacted my ability for continuous
17
     focus.
18
              19.    The pain in my ear makes it difficult if not impossible for me to conduct my
19
     approved research as a participant observer, at least until my ear is sufficiently healed.
20
              20.    True and correct photos taken on July 25, 2020, and on July 28, 2020, of my calf
21

22   injury is attached hereto, respectively, as Exhibits A – B.

23            21.    A true and correct photo taken of report by audiologist on July 29, 2020, is
24   attached hereto as Exhibit C.
25
              Executed this 3rd day of August 2020 at Seattle, Washington.
26

      KRAMER DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –5                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149082693.1                                                                Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 6 of 12




 1            I declare under penalty of perjury under the laws of the United States and the State of
 2   Washington that the foregoing is true and correct.
 3                                                                     By:________________________
                                                                                    SETH KRAMER
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      KRAMER DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –6                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149082693.1                                                                Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 7 of 12




            EXHIBIT A
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 8 of 12
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 9 of 12




            EXHIBIT B
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 10 of 12
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 11 of 12




            EXHIBIT C
Case 2:20-cv-00887-RAJ Document 103 Filed 08/04/20 Page 12 of 12
